Citation Nr: 1242098	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  08-09 687A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Board remanded this claim for additional development in August 2007 and October 2009.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is required in this case prior to further disposition of the claim.  

The record reflects that the Veteran last worked full-time in 2007, when he was employed by the United States Postal Service as a marketing manager.  He retired from his job in 2007 and contends that his service-connected posttraumatic stress disorder (PTSD) now prevents him from securing or following any substantially gainful occupation.  

In May 2004, the Veteran was involved in a serious motorcycle accident and suffered a traumatic brain injury (TBI).  He is not service-connected for any residuals of the TBI.  The Veteran did not work again after this accident until approximately October 2005.  Multiple medical professionals have stated that the Veteran could not return to work during this period (see for example, September 17, 2004 VA examination report; November 23, 2004 VA mental health note; August 12, 2004 and February 3, 2005 neuropsychological evaluations by private clinical neuropsychologist, Dr. W; January 24, 2005 neurology evaluation by private physician, Dr. K; and undated statement from neurologist, Dr. G, received June 2, 2005).  The Veteran's wife, a trauma nurse, also stated that the Veteran was unable to work during this time.  The Veteran did return to work around October 2005 and then retired sometime in early 2007, apparently, in part, at the urging of his therapist.   

The medical opinions of record indicate that after his motorcycle accident, the Veteran could not work in his former capacity as a result of impairment in memory, visual spatial functioning, attention, executive functioning, working memory, reasoning, as well as other problems.  However, the record was somewhat unclear as to whether the symptoms causing the reported inability to function in his former position were the result of TBI, PTSD, or both disabilities, as both TBI and PTSD can affect cognitive functioning.  

In September 2004, a VA examiner indicated that the PTSD symptoms worsened because of the motorcycle accident.  In January 2005, the medical director of a brain injury program at a hospital stated that it was not clear to him if some of the Veteran's symptoms were from PTSD or related to brain injury.  In February 2006, a VA examiner stated that it was unclear to what extent some symptoms related to chronic PTSD versus residual effects of TBI, such as loss of interest and trouble with concentrating and remembering.  The examiner also stated that TBI likely exacerbated previous disability and created new disability.    

In April 2011, a VA examiner found that the Veteran was clearly unable to work.  He noted that the Veteran's TBI was due to a 2004 motorcycle accident and that a recent December 2010 VA treatment report revealed that the Veteran had also been diagnosed with Lewy body dementia.  The examiner explained that the symptoms of TBI and PTSD were well-known to have a great deal of overlap in general and indicated that this appeared to be particularly true in the Veteran's case.  The VA examiner opined that it was more likely than not that the Veteran's most substantial problems with memory were attributable to the dementing process, TBI, or both disabilities.  He also found that it was less likely than not that the severest extent of the Veteran's memory problems was attributable to his PTSD.  The examiner reported that memory difficulties could and did result from PTSD, but when this occurred, the memory problems ordinarily were not of as prominent an extent as it was in the Veteran's case.  Beyond the Veteran's memory problems, the examiner asserted that it would be difficult to separate out the mental health symptoms of TBI and Lewy body dementia from the Veteran's service-connected PTSD.  Although the examiner found that the Veteran's increasing difficulty in dealing with technical matters at work was most probably attributable to his increasing dementia problems, he was unable to separate out any other mental health symptoms of TBI and dementia from the Veteran's PTSD.  He indicated that the Veteran's impulsive behavior could be due to TBI, dementia, or PTSD, or more likely, a combination of all three disorders.  He also found that the Veteran's behavioral issues at work were most likely a result of a combination of his PTSD, dementia, and TBI.  

The Board notes that where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Other than memory problems and increasing difficulty in dealing with technical matters, the April 2011 VA examiner was unable to separate out any of the mental health symptoms of the Veteran's TBI and dementia from his PTSD.  Therefore, resolving all reasonable doubt in favor of the Veteran, the mental health symptoms exhibited by the Veteran (other than memory problems and difficulty in dealing with technical matters) are considered attributable to his service-connected PTSD.   

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2012).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1) (2012).

The Veteran is currently service-connected for PTSD, evaluated as 50 percent disabling, and for chronic dislocation of the left shoulder, evaluated as 20 percent disabling.  Because he does not have a single disability rated at 60 percent or a combined rating of at least 70 percent, the Veteran does not meet the above-stated percentage requirements, and therefore the criteria for a schedular evaluation for a TDIU under 38 C.F.R. § 4.16(a) are not met.

That notwithstanding, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), as here, an extraschedular rating is for consideration where a veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b).

The Board is precluded by regulation from assigning a TDIU on an extraschedular basis in the first instance and must refer this case to the Director of the Compensation and Pension Service for such consideration.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's TDIU claim to the Director of Compensation and Pension Service for consideration of the assignment of a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).

2.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  Thereafter, readjudicate the claim for a TDIU.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


